DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 7, 8, 15, and 20 -34 are allowed. Claims 3 – 6, 9 – 14, 16 – 19 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A computer implemented method for a flight re-dispatch evaluation, the method comprising: receiving, by a processor on-board an aircraft, current fuel data of [[an]]the aircraft; receiving, by the processor, flight planning parameters from an operator located at a remote location with respect to the aircraft; predicting, by the processor , an estimated amount of fuel remaining onboard the aircraft when the aircraft reaches a specified location along a predefined flight path to a destination location associated with the aircraft, wherein the prediction is based on the current fuel data of the aircraft and the received flight planning parameters performing, by the processor, an evaluation corresponding to sufficiency of the estimated amount of fuel for the aircraft to travel to [[a]]the destination location which is different from the specified location; and providing, by the processor, an alert to [[a]] at least one of: the operator and a crew member on-board the aircraft.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A computer-implemented system comprising: a 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A non-transitory computer-readable medium for a flight re-dispatch evaluation, the non-transitory computer-readable medium storing instruction that, when executed by at least one processor, configure the at least one processor to perform: receiving, by a processor on-board an aircraft, current fuel data of [[an]]the aircraft; receiving, by the processor, flight planning parameters from an operator located at a remote location with respect to the aircraft; predicting by the processor, an estimate of an amount of fuel remaining on board the aircraft when the aircraft reaches a specified location of its predefined flight path to a destination location, wherein the prediction is based on the current fuel data of the aircraft and the received flight planning parameters performing, by the processor, an evaluation 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TYLER D PAIGE/Examiner, Art Unit 3661